Citation Nr: 0310552	
Decision Date: 05/30/03    Archive Date: 06/02/03

DOCKET NO.  96-05 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
postoperative residuals of a left inguinal hernia.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel



INTRODUCTION

The veteran had active military service from April 1968 to 
March 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of September 1999 and August 2000 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois.  This case was remanded by 
the Board in December 2000 for further development; it was 
returned to the Board in April 2003.


REMAND

Notwithstanding the efforts undertaken by the RO to prepare 
this case for appellate review, the Board finds that a remand 
is in order.

Veterans Claims Assistance Act of 2000

The Board will remand the veteran's case to ensure full and 
complete compliance with the enhanced duty-to-notify and 
duty-to-assist provisions enacted by the Veterans Claims 
Assistance Act of 2000 (VCAA) Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (the VCAA) [codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, 5107], as these claims were pending as 
of the date of passage of this law, November 9, 2000.  Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991) (where 
law/regulation changes after claim has been filed, but before 
administrative or judicial appeal process has concluded, 
version most favorable to claimant should apply).

Recent decisions by the U.S. Court of Appeals for Veterans 
Claims have mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  It cannot be said, in 
this case, that VA has satisfied its duty to notify the 
veteran what is needed to substantiate the claims.  

On review of the record the Board notes that while the RO has 
provided the veteran with the notice to which he is entitled 
under 38 U.S.C.A. § 5103(a) in regard to his claim of 
entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU), 
the RO has not done so with respect to the claim of 
entitlement to a compensable rating for postoperative 
residuals of a left inguinal hernia.  The RO has not notified 
the veteran of the information and evidence needed to 
substantiate that claim, or advised him of which evidence 
would be obtained by him and which evidence would be 
retrieved by VA in connection with the claim.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The Board cannot 
correct this deficiency.  See Disabled American Veterans, et. 
al. v. Secretary of Veterans Affairs (DAV), Nos. 02-7304, -
7305, -7316 (Fed. Cir. May 1, 2003).  

For these reasons, the Board is constrained to remand this 
case for compliance with the notice and duty to assist 
provisions contained in this law and to ensure the appellant 
has had full due process of law.  

Evidentiary development

In an effort to assist the RO in complying with the duty to 
assist, the Board has reviewed the claims file and identified 
the following deficiencies.  However, the RO will need to 
ensure all development has been completed before the case is 
returned to the Board.

Effective August 30, 2002, VA revised the criteria for 
evaluating disorders of the skin, including scars.  See 67 
Fed. Reg. 49,590-49,599 (July 31, 2002).  Since the 
postoperative residuals of the veteran's left inguinal hernia 
include a scar, the amended criteria are applicable to the 
increased rating claim.  While the record reflects that the 
RO considered the increased rating claim under the revised 
criteria and provided the veteran with the text of the same 
in an April 2003 supplemental statement of the case, the 
Board notes that the veteran has not been afforded a VA 
examination which addresses all findings relevant to the 
amended criteria.  Therefore, another examination is needed.

Turning to the claim of entitlement to a TDIU, the record 
reflects that the veteran submitted a VA Form 21-8940 in May 
2002 on which he indicated that he last worked at the United 
States Postal Service (USPS), but had not actually worked at 
all for the past several months.  He indicated on the form 
that he was receiving or expecting to receive disability 
retirement benefits from the USPS.  Records associated with 
any claim for disability retirement benefits from the USPS 
filed by the veteran are not on file.  

On a VA examination in November 2002, the veteran reported 
that he was currently employed in a sedentary position.  He 
should be asked to complete a current statement concerning 
his employment history.

In addition, the Board notes that there is no opinion of 
record addressing whether the veteran's service-connected 
disabilities render him unable to obtain or maintain gainful 
employment.  The United States Court of Appeals for Veterans 
Claims (Court) has held that in the case of a claim for a 
total rating based on individual unemployability, the duty to 
assist requires VA to obtain an examination which includes an 
opinion on what effect the veteran's service-connected 
disabilities have on his ability to work.  See Friscia v. 
Brown, 7 Vet. App. 294, 297 (1994).  The veteran has 
alternately claimed either his now service-connected knee 
conditions or his post-traumatic stress disorder are the 
reason he cannot work.  

Under the circumstances, the Board is of the opinion that 
further procedural and evidentiary development is warranted 
prior to adjudication of the claims on appeal.  Accordingly, 
this case is REMANDED to the RO for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), is completed.  In particular, the 
RO should ensure that the notification 
requirements and development procedures 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107, and the duty-to-assist 
regulations, found at 66 Fed. Reg. 
45,620-32 (Aug. 27, 2001), are fully 
complied with and satisfied.  The RO 
should also notify the veteran of what 
evidence, if any, the veteran is to 
submit and what evidence VA will obtain.  
See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Any notice given, or 
action taken thereafter by the RO, must 
comply with the holdings of Disabled 
American Veterans, et. al. v. Secretary 
of Veterans Affairs, Nos. 02-7304, -7305, 
-7316 (Fed. Cir. May 1, 2003).  

In particular, the RO should ask the 
veteran, through his representative, to 
identify the names, addresses and 
approximate dates of treatment for all 
health care providers, VA and private, 
who may possess additional records 
pertinent to his claims.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain and 
associate with the claims files any 
medical records identified by the 
veteran, which have not been secured 
previously.

The RO should also ask the veteran to 
complete a current VA Form 21-8940 with a 
more accurate employment history.

2.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform the 
veteran and his representative of this 
and ask them to provide a copy of the 
outstanding medical records.

3.  After obtaining any necessary 
information and authorization from the 
veteran, the RO should attempt to obtain 
copies of the medical records pertaining 
to any claim for disability retirement 
benefits filed by the veteran with the 
United States Postal Service from 2001 to 
the present. 

4.  When the above development has been 
accomplished and any available evidence 
identified by the veteran has been 
obtained or he has been allowed an 
appropriate period to respond, the RO 
should arrange for VA examinations of the 
veteran to determine the nature and 
extent of impairment from his service-
connected disabilities.  

The Board notes the veteran's history of 
failing to report for scheduled VA 
examinations (i.e., in 2000 and 2002).  
When scheduling the examinations, the 
veteran should be advised of his duty to 
report and of the consequences of failing 
to do so.

All indicated studies should be 
conducted, and the examiners are to set 
forth all findings in detail.  The 
rationale for all opinions expressed 
should be explained.  The veteran's 
claims files, including a copy of this 
REMAND, must be made available to and 
reviewed by the examiners.  The 
examination reports should reflect that a 
review of the claims files was made.  The 
examination reports must be typed.  

Hernia:  With respect to this condition, 
the examiner should note whether a 
recurrent hernia is present, and, if so, 
whether it is reducible or supported by 
truss.  With respect to the residual scar 
from the inguinal hernia operation, the 
examiner should describe the location of 
the scar, and respond to each of the 
following questions with respect to the 
scar:
(A)  Is the scar superficial (i.e. not 
associated with underlying soft tissue 
damage) or deep (i.e. associated with 
underlying soft tissue damage)? 	
(B)	Does the scar cause limited motion? 
(C)	What is the area, in square inches or 
square centimeters, covered by the 
scar? 
(D)	Is the scar unstable (i.e. productive 
of frequent loss of covering of skin 
over the scar)? 		
(E)	Is the scar painful on examination? 
(F)	Is the scar otherwise productive of 
limitation of function of the 
affected part?  If so, identify the 
limitation of function caused by the 
scar.  

The examiner should also provide an 
opinion concerning the impact of the 
service-connected disability on the 
veteran's ability to work, to include 
whether it renders him unemployable.  

Orthopedic conditions:  [bilateral knee 
arthritis, shell fragment wound of the 
right wrist, and left foot calluses] All 
indicated studies, including X-rays and 
range of motion studies in degrees, 
should be performed.  The extent of any 
right or left knee instability or 
subluxation should be noted.  Tests of 
joint motion against varying resistance 
should be performed.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  The physician should be 
requested to identify any objective 
evidence of pain and to specifically 
identify any excursion of motion 
accompanied by pain.  The examiner should 
be requested to assess the extent of any 
pain.  The physician should also express 
an opinion concerning whether there would 
be additional limits on functional 
ability on repeated use or during flare-
ups (if the veteran describes flare-ups), 
and, if feasible, equate such functional 
loss with the criteria for rating disc 
syndrome, both old and new.  If this is 
not feasible, the physician should so 
state.  

The examiner should also provide an 
opinion concerning the impact of the 
veteran's disabilities on his ability to 
work, to include whether they render him 
unemployable.  

Psychiatric:  The examiner should fully 
describe the veteran's psychiatric 
symptoms and provide an opinion 
concerning the degree of social and 
industrial impairment resulting from the 
veteran's service-connected PTSD, to 
include whether it renders the veteran 
unemployable, and a global assessment of 
functioning score.  

5.  Upon completion of the above, the RO 
should thoroughly review the claims file 
and take all other proper measures to 
ensure full and complete compliance with 
the duty-to-notify and duty-to-assist 
provisions of the VCAA that are 
specifically germane to the claims on 
appeal.  The RO should ensure the 
examination reports contain all the 
information requested and provide the 
necessary medical opinions.  

6.  Then, the RO should readjudicate 
these claims.  If any benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case and 
provide the veteran.  If the veteran 
failed to report for any scheduled 
examination, the SSOC should provide 
citation to 38 C.F.R. § 3.655.  Provide 
the veteran and his representative with 
an appropriate opportunity to respond.  

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issues.  The 
veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The RO and the veteran are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

No action is required of the veteran until further notice is 
obtained.  However, the Board takes this opportunity to 
advise the veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claims.  38 C.F.R. § 3.655(b).  
The veteran's cooperation in the RO's efforts is both 
critical and appreciated.  However, the veteran is further 
advised that his failure to report for any scheduled 
examinations without good cause may result in a claim being 
considered on the evidence now of record or denied.

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


